Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS







OFFICE LEASE






Between:






Cameron Oregon Properties, LLC and Lucas Oregon Properties, LLC


("Landlord")




And




Galena Biopharma, Inc.
("Tenant")






Dated 5/10/2013


    









Standard Form of OFFICE LEASE     Please Initial


_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





TABLE OF CONTENTS
Page
1.1    Basic Lease Terms.    1
1.2    Lease of Premises.    2
1.3    Delivery of Possession and Commencement.    2
2.1    Rent Payment.    2
2.2    Prepaid Rent.    3
3.1    Security Deposit.    3
4.1    Use.    3
4.2    Equipment.    4
4.3    Signs and Other Installations.    4
4.4    Parking.    4
5.1    Utilities and Services.    4
5.2    Extra Usage.    5
5.3    Security.    5
6.1    Maintenance and Repair.    5
6.2    Alterations.    6
7.1    Indemnity.    6
7.2    Insurance.    6
8.1    Fire or Casualty.    6
8.2    Waiver of Subrogation.    7
9.1    Eminent Domain.    7
10.1    Assignment and Subletting.    7
11.1    Default.    7
11.2    Remedies for Default.    8
11.3    Right to Cure.    8
12.1    Surrender; Holdover.    8
13.1    Regulations.    9
14.1    Access.    9
14.2    Furniture and Bulky Articles.    9
15.1    Notices.    9
16.1    Subordination and Attornment.    9
16.2    Transfer of Building.    10
16.3    Estoppels.    10

i

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





17.1    Attorneys’ Fees.    10
18.1    Quiet Enjoyment.    10
18.2    Limitation on Liability.    10
19.1    Additional Rent: Tax Adjustment.    10
19.2    Additional Rent: Cost‑of‑Living Adjustment.    11
19.3    Additional Rent: Operating Expense Adjustment.    11
19.4    Operating Expense Disputes.    11
20.1    Hazardous Materials.    12
20.2    Mold.    12
21.1    Complete Agreement; No Implied Covenants.    12
21.2    Space Leased AS IS.    12
21.3    Captions.    12
21.4    Nonwaiver.    12
21.5    Consent.    13
21.6    Force Majeure.    13
21.7    Commissions.    13
21.8    Successors.    13
21.9    Financial Reports    13
21.10    Waiver of Jury Trial.    13
21.11    Anti-Terrorism Law.    13
21.12    Representation; Preparation.    14





ii

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





1.1    Basic Lease Terms.
A.
REFERENCE DATE OF LEASE     April 25, 2013

B.
TENANT:    Galena Biopharma, Inc
Trade Name:     
Address (Leased Premises):    4640 SW Macadam Avenue, Suite 270

Portland, Oregon 97239
Address (For Notices):
Same

 

Primary Tenant Contact:    Ryan Dunlap
Telephone:    503.400.7516
E-mail address:    rdunlap@galenabiopharma.com


C.
LANDLORD:    Cameron Oregon properties, LLC and Lucas Oregon
Address (For Notices):    Properties, LLC

P.O. Box 1462
Point Reyes, CA 94956-1462


Landlord Primary Contact:    Wendie Billings
Telephone:    503.225.1545
E-mail address:    Wendie@DeeringManagementGroup.com
Address for Rent Payments:    P.O. Box 1462 Point Reyes, CA 94956-1462


D.
PREMISES: Suite 270 in the Willamette Wharf Building (the “Building”) at 4640 SW
Macadam Avenue in Portland, Oregon, as generally shown on Exhibit A hereto.

E.
PREMISES AREA: Approximately 3,387 Rentable Square Feet (See Exhibit “A”)

F.
BUILDING AREA: Approximately 48,350 Rentable Square Feet

G.
TENANT’S PROPORTIONATE SHARE: 7%. The percentage is obtained by dividing the
rentable square feet of the Premises by the total number of rentable square feet
of the Building.

H.
TENANT'S PERMITTED USE OF PREMISES: General Office and for no other use.

I.
TERM OF LEASE: Commencement Date:    The sooner of August 15, 2013 or upon
substantial completion of         Tenant Improvements

Expiration Date:    October 31, 2018
Number of Full Calendar Months:    Sixty-three (63)
J.
INITIAL BASE MONTHLY RENT:     $0.00




Standard Form of OFFICE LEASE     Please Initial
Page 1
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





K.
BASE RENT ADJUSTMENT:

Effective Date of Rent Increase
New Base Monthly Rent
August 1, 2013-June 30 2014
$6,209.50
July 1, 2014
$0.00
August 1, 2014-June 30, 2015
$6,395.79
July 2015
$0.00
August 1, 2015-July 31, 2016
$6,587.72
August 1, 2016-July 31, 2017
$6,785.29
August 1, 2017-October 31, 2018
$6,988.50



L.
BASE YEAR: REAL PROPERTY TAXES 2013 – 2014 EXPENSES 2013

M.
PARKING:    8 Spaces unreserved and unassigned.

N.
PREPAID RENT: Upon execution of this Lease, Tenant shall deposit with Landlord
$6,209.50 (the “Prepaid Rent”), which shall be Base Monthly Rent due for the
first month rent is due for the Lease Term. Said deposit shall be in the form of
a check made out to Highlander Property Management.

O.
SECURITY DEPOSIT: Upon execution of this Lease, Tenant shall deposit with
Landlord $    6,988.50 (the “Deposit”). Said deposit shall be in the form of a
check made out to Highlander Property Management.

P.
BROKER(S): Joe Beehler and Greg Gonzalez with Colliers International

Q.
GUARANTORS: N/A

If Guarantor(s) is/are listed, Tenant shall cause Guarantor(s) to return to
Landlord an executed Guaranty of this Lease in the form attached as Exhibit D at
the same time as Lease execution.
For valuable consideration, Landlord and Tenant covenant and agree as follows:
1.2    Lease of Premises.
Landlord leases to Tenant the premises described in the Basic Lease Terms and
shown on Exhibit A (the “Premises”), located in the Building, subject to the
terms and conditions of this Lease.
1.3    Delivery of Possession and Commencement.
Should Landlord be unable to deliver possession of the Premises on the
Commencement Date stated in the Basic Lease Terms, the Commencement Date will be
deferred and Tenant shall owe no rent until notice from Landlord tendering
possession to Tenant. If possession is not so tendered within one hundred twenty
(120) days following the Commencement Date set forth in the Basic Lease Terms,
then Tenant may elect to terminate this Lease by notice to Landlord within ten
(10) days following the sooner of expiration of the one hundred twenty (120)
‑day period or August 15, 2013 . Landlord shall have no liability to Tenant for
delay in delivering possession. The expiration date of this Lease shall be the
date stated in the Basic Lease Terms or, if later, the last day of the calendar
month that is the number of full calendar months stated in the Basic Lease Terms
from the month in which the Commencement Date occurs. The Premises shall be
improved in accordance with Exhibit B. The existence of any “punchlist”‑type
items shall not postpone the Commencement Date of this Lease. Tenant’s occupancy
of the Premises shall constitute conclusive acceptance of the amount of square
footage stated herein, and of the condition of the Premises, excepting latent
defects and the completion of the “Punch List” (as defined in the Work Letter) ,
so long as punch list items do not interfere with Tenants ability to conduct
their business.
2.1    Rent Payment.



Standard Form of OFFICE LEASE     Please Initial
Page 2
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





Tenant shall pay to Landlord the Base Rent for the Premises and any additional
rent provided herein, without deduction or offset. At the same time as execution
of the Lease, Tenant shall pay the Base Rent for the first full month of the
Lease term for which rent is payable. Rent is payable in advance on the first
day of each month commencing on the Commencement Date of this Lease. Rent for
any partial month during the Lease term shall be prorated to reflect the number
of days during the month that Tenant occupies the Premises. Additional rent
means amounts determined under Section 19 of this Lease and any other sums
payable by Tenant to Landlord under this Lease. Rent not paid when due shall
bear interest at the rate of one (1%) per month, or if less the maximum
applicable rate of interest permitted by law, until paid. Landlord may at its
option impose a late charge of the greater of $.05 for each $1 of rent or $50
for rent payments made more than ten (10) days late in lieu of interest for the
first month of delinquency. Tenant acknowledges that late payment by Tenant to
Landlord of any rent or other sums due under this Lease will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impracticable to ascertain, and that such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any such late payment and is not a penalty. Neither imposition or
collection nor failure to impose or collect such late charge shall be considered
a waiver of any other remedies available for default. In addition to such late
charge, an additional charge of $75 shall be recoverable by Landlord for any
returned checks.
2.2    Prepaid Rent.
Upon the execution of this Lease, Tenant shall pay to Landlord the prepaid rent
set forth in the Basic Lease Terms. Landlord’s obligations with respect to the
prepaid rent are those of a debtor and not of a trustee, and Landlord shall be
entitled to commingle the prepaid rent with Landlord’s general funds. Landlord
shall not be required to pay Tenant interest on the prepaid rent. Landlord shall
be entitled to immediately endorse and cash Tenant’s prepaid rent; however, such
endorsement and cashing shall not constitute Landlord’s acceptance of this
Lease. In the event Landlord does not accept this Lease, Landlord shall promptly
return said prepaid rent to Tenant.
3.1    Security Deposit.
At the same time as execution of the Lease by Tenant, Tenant shall pay to
Landlord the amount stated in the Basic Lease Terms as a Security Deposit.
Landlord may apply the Security Deposit to pay the cost of performing any
obligation Tenant fails to perform within the time required by this Lease, but
such application by Landlord shall not waive Landlord's other remedies nor be
the exclusive remedy for Tenant’s default. If the Security Deposit is applied by
Landlord, Tenant shall on demand pay the sum necessary to replenish the Security
Deposit to its original amount. In no event will Tenant have the right to apply
any part of the Security Deposit to any rent or other sums due under this Lease.
If Tenant is not in default at the expiration or termination of this Lease,
Landlord shall return the entire Security Deposit to Tenant, except for any
portion retained by Landlord pursuant to the provisions of Section 12.1 of this
Lease. Landlord's obligations with respect to the Security Deposit are those of
a debtor and not of a trustee, and Landlord shall be entitled to commingle the
Security Deposit with Landlord's general funds. Landlord shall not be required
to pay Tenant interest on the Security Deposit. Landlord shall be entitled to
immediately endorse and cash Tenant's Security Deposit; however, such
endorsement and cashing shall not constitute Landlord's acceptance of this
Lease. In the event Landlord does not accept this Lease, Landlord shall return
said Security Deposit. If Landlord sells its interest in the Premises during the
term hereof and deposits with or credits to the purchaser the unapplied portion
of the Security Deposit, thereupon Landlord shall be discharged from any further
liability or responsibility with respect to the Security Deposit.
4.1    Use.
Tenant shall use the Premises as a business for the Tenant's Permitted Use
stated in the Basic Lease Terms and for no other purpose without Landlord’s
written consent, which shall not be unreasonably withheld, conditioned or
delayed. In connection with its use, Tenant shall at its expense promptly comply
and cause the Premises to comply with all applicable laws, ordinances, rules and
regulations of any public authority (“Laws”) and shall not unreasonably annoy,
obstruct, or interfere with the rights of other tenants of the Building. Tenant
shall create no nuisance nor allow any objectionable fumes, noise, light,
vibration, radiation, or electromagnetic waves to be emitted from the Premises.
If any sound or vibration produced by Tenant's activities is detectable outside
the Premises, Tenant shall provide such insulation as is required to muffle such
sound or vibration and



Standard Form of OFFICE LEASE     Please Initial
Page 3
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





render it undetectable at Tenant's cost. Tenant shall not conduct any activities
that will increase Landlord’s insurance rates for any portion of the Building or
that will in any manner degrade or damage the reputation of the Building. Tenant
shall pay before delinquency all taxes, assessments, license fees and public
charges levied, assessed or imposed upon its business operations as well as upon
all trade fixtures, leasehold improvements, merchandise, and other personal
property in or about the Premises.
4.2    Equipment.
Tenant shall install in the Premises only such equipment as is customary for
Tenant's Permitted Use and shall not overload the floors or electrical circuits
of the Premises or Building or alter the plumbing or wiring of the Premises or
Building. Landlord must approve in advance the location of and manner of
installing any wiring or electrical, heat generating, climate sensitive or
communication equipment or exceptionally heavy articles. All telecommunications
equipment, conduit, cables and wiring, additional dedicated circuits and any
additional air conditioning required because of heat generating equipment or
special lighting installed by Tenant shall be installed and operated at Tenant’s
expense and, at Landlord’s written request shall be removed by Tenant at
Tenant’s sole cost and expense. Landlord shall have no obligation to permit the
installation of equipment by any telecommunications provider whose equipment is
not then servicing the Building. Tenant shall have no right to install any
equipment on or through the roof of the Building, or use or install or store any
equipment or other items outside the interior boundary of the Premises.
4.3    Signs and Other Installations.
No signs, awnings, or other apparatus shall be painted on or attached to the
Building or anything placed on any glass or woodwork of the Premises or
positioned so as to be visible from outside the Premises, including any window
covering (shades, blinds, curtains, drapes, screens, or tinting materials)
without Landlord’s written consent, and Landlord's approval as to design, size,
location, and color. All signs installed by Tenant shall comply with Landlord’s
standards for signs and all applicable codes and all signs and sign hardware
shall be removed upon termination of this Lease with the sign location restored
to its former state unless Landlord elects to retain all or any portion thereof.
Tenant may not install any alarm boxes, foil protection tape or other security
equipment on the Premises without Landlord's prior written consent. Following
written notice to Tenant and an opportunity to cure, any material violating this
provision may be removed and disposed of by Landlord without compensation to
Tenant, and Tenant shall reimburse Landlord for the cost of the same upon
request. Notwithstanding anything to the contrary herein, Landlord shall provide
Tenant, at no additional cost, building standard directory signage, including
building standard signage at the entrance to Tenant’s Suite identifying Tenant’s
premises. Any requested changes to directory or suite signage after commencement
of the lease shall be at Tenant’s sole cost.
4.4    Parking.
If a number of parking spaces is designated in the Basic Lease Terms, then
during the term of this Lease, Landlord shall make available to Tenant’s
employees such number of parking space(s) at the parking lot servicing the
Building. Landlord's obligation pursuant to this Section shall be limited to
making such spaces available in whatever manner Landlord deems appropriate
(attended, unattended, marked stalls, or other means), so long as the number of
spaces referred to are made available to Tenant. If all or any portion of the
parking lot is taken by condemnation, and as a result the number of
non-handicapped parking spaces available to tenants of the Building is reduced
below the current number of 118, the number of parking spaces available for
Tenant’s use, either in common with other tenants or as designated in in the
Basic Lease Terms, will be reduced in the same percentage as the reduction of
spaces below 118 (rounded down to the next whole space). In the event of a
reconfiguration due only to a condemnation as provided in the preceding
sentence, Tenant shall have no claim against Landlord for any reduction of the
number or configuration of parking spaces, and no such reduction or
reconfiguration shall be construed as a constructive or other eviction of Tenant
provided that Landlord shall use commercially reasonable efforts to retain the
number of parking spaces for Tenant’s use as designated in the Basic Lease
Terms.


5.1    Utilities and Services.
Landlord will furnish water and electricity to the Building at all times and
will furnish heat and air conditioning (if the Building is air conditioned), at
building standard levels, during the normal Building hours as established by
Landlord. Janitorial service will be provided in accordance with the regular
schedule of the Building, which schedule and service may change from time to
time. Tenant shall comply with all government laws or



Standard Form of OFFICE LEASE     Please Initial
Page 4
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





regulations regarding the use or reduction of use of utilities on the Premises.
Except to the extent caused by uncured defects in utility systems within
Landlord’s control which contine uncorrected for a period of three (3) business
days following notice from Tenant, interruption of services or utilities shall
not be deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, render Landlord liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease. Landlord shall take all
reasonable steps to correct any interruptions in service caused by defects in
utility systems within Landlord's reasonable control. Electrical service
furnished will be 110 volts unless different service already exists in the
Premises. Tenant shall provide its own surge protection for power furnished to
the Premises. Landlord shall have the exclusive right to choose the utility
service providers to the Premises and may change providers at its discretion.
Tenant shall cooperate with Landlord and the utility service providers at all
times as reasonably necessary, and shall allow Landlord and utility service
providers reasonable access to the pipes, lines, feeders, risers, wiring, and
any other machinery within the Premises, provided that any such access shall not
unreasonably interfere with Tenant’s use of the Premises. Tenant shall not
contract or engage any other utility provider without prior written approval of
Landlord, which approval Landlord may withhold or condition in Landlord’s
discretion.
5.2    Extra Usage.
If Tenant uses excessive amounts of utilities or services of any kind because of
operation outside of normal Building hours, high demands from office machinery
and equipment, nonstandard lighting, or any other cause, Landlord may impose a
reasonable charge for supplying such extra utilities or services, which charge
shall be payable monthly by Tenant in conjunction with rent payments. In case of
dispute over any extra charge under this Section, Landlord shall designate a
qualified independent engineer whose decision shall be conclusive on both
parties. Landlord and Tenant shall each pay one‑half (1/2) of the cost of such
determination. Landlord reserves the right to install separate meters for any
such utility and to charge Tenant for the cost of such installation.
5.3    Security.
Landlord may but shall have no obligation to provide security service or to
adopt security measures regarding the Premises, and Tenant shall cooperate with
all reasonable security measures adopted by Landlord. Tenant may install a
security system within the Premises with Landlord’s written consent, which
consent will not be unreasonably withheld. Landlord will be provided with an
access code to any security system and shall not have any liability for
accidentally setting off Tenant’s security system. Landlord may modify the type
or amount of security measures or services provided to the Building or the
Premises at any time without notice to Tenant.
6.1    Maintenance and Repair.
6.1.1    Landlord shall maintain and repair in good condition the Building
structure, roof, exterior walls and doors, exterior windows and common areas of
the Building, and the electrical, mechanical, plumbing, heating and air
conditioning systems, facilities and components located in the Building that are
used in common by all tenants of the Building (including replacing building
standard light bulbs) and Building systems serving the Premises that are
standard to all other Tenants. Tenant shall maintain and repair the Premises in
good condition, including, without limitation, maintaining and repairing all
walls, floors, and ceilings, all interior doors, partitions and windows, and all
Premises fixtures, and equipment that are not the maintenance responsibility of
Landlord, as well as damage caused by Tenant, its agents, employees, contractors
or invitees.
6.1.2     Landlord shall have no liability for failure to perform required
maintenance and repair unless written notice of such maintenance or repair is
given by Tenant and Landlord fails to commence efforts to remedy the problem in
a reasonable time and manner. Landlord shall have the right to erect scaffolding
and other apparatus, and use appropriate machinery and equipment necessary for
the purpose of making repairs, alterations and/or upgrades/improvements to the
Building, provided that Landlord shall use commercially reasonable efforts to
minimize any interference with Tenant’s use of the Premises. Work may be done
during normal business hours. Provided that Landlord works in good faith to
limit any interruption or reduction of services or interference with Tenant’s
occupancy caused by Landlord’s maintenance, repair and/or construction of
upgrades/improvements, Tenant shall have no claim against Landlord for any
interruption or reduction of services or interference with Tenant’s occupancy
caused by Landlord’s maintenance, repair and/or construction



Standard Form of OFFICE LEASE     Please Initial
Page 5
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





of upgrades/improvements, and no such interruption or reduction shall be
construed as a constructive or other eviction of Tenant.
6.1.3    Landlord's cost of repair and maintenance shall be considered
“operating expenses” for purposes of Section 19.3, except that repair of damage
caused by negligent or intentional acts or breach of this Lease by Tenant, its
agents, employees, contractors, or invitees shall be at Tenant’s expense.
6.2    Alterations.
6.2.1    Tenant shall not make any alterations, additions, or improvements to
the Premises, change the color of the interior, or install any wall or floor
covering without Landlord’s prior written consent, which consent may be withheld
in Landlord’s discretion which shall not be unreasonably withheld, conditioned
or delayed, so long as Tenant is using building standard materials. In the event
any alterations, additions, or improvements to the Premises affects the
structure or systems of the Building then Landlord’s consent shall be in
Landlord’s sole discretion. Should Landlord consent in writing to Tenant's
alteration of the Premises, Tenant shall contract with a contractor approved by
Landlord for the construction of such alterations, shall secure all appropriate
governmental approvals and permits, and shall complete such alterations with due
diligence in compliance with the plans and specifications approved by Landlord.
All such construction shall be performed in a manner that will not interfere
with the quiet enjoyment of other tenants of the Building. Any such
improvements, alterations, wiring, cables, or conduit installed by Tenant shall
at once become part of the Premises and belong to Landlord, except for removable
machinery and unattached movable trade fixtures. Tenant shall not be required to
remove the initial improvements or alterations made to the Premises pursuant to
the Work Letter, nor shall Tenant be required to remove any improvements or
alterations later approved by Landlord unless the Landlord’s consent to the
alteration requires removal. Landlord may at its option require that Tenant
remove any wiring, cables, or conduit installed by or for Tenant and restore the
Premises to the original condition upon termination of this Lease. Landlord
shall have the right to approve the contractor used by Tenant for any work in
the Premises, and to post notices of nonresponsibility in connection with work
being performed by Tenant in the Premises. Work by Tenant shall comply with all
laws then applicable to the Premises. Tenant shall not allow any liens to attach
to the Building or Tenant’s interest in the Premises as a result of its
activities or any alterations.
6.2.2    Landlord may perform alterations to or change the configuration of the
Building, the Building, the parking area, and other common areas; provided,
however, that no such alterations or change shall materially interfere with
Tenant’s use of or access to the Premises or parking.
7.1    Indemnity.
Except to the extend caused by Landlord’s gross negligence or intentional act,
Tenant shall indemnify, defend, and hold harmless Landlord and its managing
agents, and employees from any claim, liability, damage, or loss occurring on
the Premises, or any cost or expense in connection therewith (including attorney
fees), arising out of (a) any damage to any person or property occurring in, on
or about the Premises, (b) use by Tenant or its agents, invitees, or contractors
of the Premises and/or the Building, and/or (c) Tenant's breach or violation of
any term of this Lease.
Except to the extent caused by Tenant’s gross negligence or intentional act,
Landlord shall indemnify, defend, and hold harmless Tenant and its officers,
directors, shareholders and employees from any claim, liability, damage, or loss
occurring at the Building (other than on the Premises) , or any cost or expense
in connection therewith (including attorney fees), arising out (a) any damage to
any person or property occurring in, on or about the common areas of the
Building under Landlord’s control and further arising from Landlord’s failure to
maintain or repair the same and/or (b) Landlord breach or violation of any term
of this Lease.
7.2    Insurance.
Tenant shall carry (a) liability insurance with limits of not less than Two
Million Dollars ($2,000,000) combined single limit bodily injury and property
damage, and (b) Business Auto Liability insurance covering owned, non-owned, and
hired vehicles with a limit of not less than One Million Dollars ($1,000,000)
per occurrence, which insurance shall have an endorsement naming Landlord,
Landlord’s lender, if any, and Landlord’s managing agent, if any, as an
additional insured, cover the liability insured under Section 7.1 of this Lease



Standard Form of OFFICE LEASE     Please Initial
Page 6
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





and be in a form and with companies reasonably acceptable to Landlord. Prior to
occupancy, Tenant shall furnish a certificate evidencing such insurance that
shall state that the coverage shall not be canceled or materially changed
without thirty (30) days' advance written notice to Landlord, Landlord’s lender,
if any, and Landlord’s managing agent, if any. Tenant shall furnish to Landlord
a renewal certificate at least thirty (30) days prior to expiration of any
policy.
8.1    Fire or Casualty.
“Major Damage” means damage by fire or other casualty to the Building or the
Premises that causes the Premises or any substantial portion of the Building to
be unusable, or that will cost more than twenty-five percent (25%) of the
predamage value of the Building to repair. In case of Major Damage, Landlord may
elect to terminate this Lease by notice in writing to the Tenant within
thirty (30) days after such date. If this Lease is not terminated following
Major Damage, or if damage occurs that is not Major Damage, Landlord shall
promptly restore the Premises to the condition existing just prior to the
damage. Tenant shall promptly restore all damage to tenant improvements or
alterations installed or paid for by Tenant or reimburse Landlord the reasonable
cost of such restoration to Landlord if Landlord elects to do the restoration of
such improvements. Unless the casualty was caused by Tenant, rent shall be
reduced from the date of damage until the date restoration work being performed
by Landlord is substantially complete, with the reduction to be in proportion to
the area of the Premises not usable by Tenant.
8.2    Waiver of Subrogation.
Tenant shall be responsible for insuring its personal property and trade
fixtures located on the Premises and any alterations or tenant improvements it
has made to the Premises. Neither Landlord, its managing agent, nor Tenant shall
be liable to the other for any loss or damage caused by water damage, sprinkler
leakage, or any of the risks that are covered by property insurance or could be
covered by a customary broad form of property insurance policy, or for any
business interruption, and there shall be no subrogated claim by one party’s
insurance carrier against the other party arising out of any such loss.
9.1    Eminent Domain.
If a condemning authority takes title by eminent domain or by agreement in lieu
thereof to the entire Building or a portion sufficient to render the Premises
unsuitable for Tenant’s use, then either party may elect to terminate this Lease
effective on the date that possession is taken by the condemning authority. If
this Lease is not terminated, then rent shall be reduced for the remainder of
the term in an amount proportionate to the reduction in area of the Premises
caused by the taking. All condemnation proceeds shall belong to Landlord, and
Tenant shall have no claim against Landlord or the condemnation award because of
the taking.
10.1    Assignment and Subletting.
Tenant shall not assign or encumber its interest under this Lease or sublet all
or any portion of the Premises without first obtaining Landlord’s consent in
writing, which consent shall not be unreasonably, withheld conditioned or
delayed. Except for a “Permitted Transfer” (defined below), this provision shall
apply to all transfers by operation of law, and to all mergers and changes in
control of Tenant, all of which shall be deemed assignments for the purposes of
this Section. No assignment shall relieve Tenant of its obligation to pay rent
or perform other obligations required by this Lease, and no consent to one
assignment or subletting shall be a consent to any further assignment or
subletting. Landlord shall not unreasonably withhold its consent to any
assignment or subletting provided the effective rental paid by the subtenant or
assignee is not less than the current scheduled rental rate of the Building for
comparable space and the proposed Tenant is compatible with Landlord’s normal
standards for the Building. If an assignment or subletting is permitted, any
excess rent received by Tenant as a result of such transaction shall be paid to
Landlord promptly following its receipt by Tenant. Tenant shall pay a
nonrefundable fee in the amount of Seven Hundred Fifty Dollars ($750) to
Landlord at the time of any request for assignment or subletting, and shall also
pay Landlord’s reasonable attorney fees incurred in connection with any such
request. Notwithstanding anything to the contrary in this section, a transfer by
Tenant of all or substantially all of Tenant’s assets or a transfer of a
controlling interest in Tenant, provided the acquiring entity or surviving
entity following a merger has a net worth of equal to or greater than Tenant at
the time immediately preceding the closing of the asset sale, stock sale or
merger shall constitute a “Permitted Transfer” and no Landlord consent shall be
required.
11.1    Default.



Standard Form of OFFICE LEASE     Please Initial
Page 7
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





Any of the following shall constitute an Event of Default by Tenant under this
Lease (time of performance being of the essence of this Lease):
11.1.1    Tenant’s failure to pay rent or any other charge under this Lease
within ten (10) days after written notice from Landlord; provided however,
Tenant shall be entitled to only one such written notice during a calendar year
and thereafter is shall be an Event of Default if rent or other charge under
this Lease is not paid by Tenant within ten (10) days after it is due.
11.1.2    Tenant’s failure to comply with any other term or condition within
twenty (20) days following written notice from Landlord specifying the
noncompliance. If such noncompliance cannot be cured within the twenty (20)‑day
period, this provision shall be satisfied if Tenant commences correction within
such period and thereafter proceeds in good faith and with reasonable diligence
to complete correction as soon as possible but not later than ninety (90) days
after the date of Landlord's notice.
11.1.3    Failure of Tenant to execute the documents described in Section 16.1
or 16.3 within the time required under such Sections; failure of Tenant to
provide or maintain the insurance required of Tenant pursuant hereto; or failure
of Tenant to comply with any Laws as required pursuant hereto within twenty-four
(24) hours after written demand by Landlord.
11.1.4    Tenant’s insolvency, business failure or assignment for the benefit of
its creditors. Tenant’s commencement of proceedings under any provision of any
bankruptcy or insolvency law or failure to obtain dismissal of any petition
filed against it under such laws within the time required to answer; or the
appointment of a receiver for all or any portion of Tenant’s properties or
financial records.
11.1.5    Assignment or subletting by Tenant in violation of Section 10.1.
11.1.6    Vacation or abandonment of the Premises without the written consent of
Landlord or failure to occupy the Premises within twenty (20) days after notice
from Landlord tendering possession.
11.2    Remedies for Default.
Upon occurrence of an Event of Default as described in Section 11.1, Landlord
shall have the right to the following remedies, which are intended to be
cumulative and in addition to any other remedies provided under applicable law
or under this Lease:
11.2.1    Landlord may at its option terminate this Lease, without prejudice to
its right to damages for Tenant's breach. With or without termination, Landlord
may retake possession of the Premises and may use or relet the Premises without
accepting a surrender or waiving the right to damages. Following such retaking
of possession, efforts by Landlord to relet the Premises shall be sufficient if
Landlord follows its usual procedures for finding tenants for the space at rates
not less than the current rates for other comparable space in the Building. If
Landlord has other vacant space in the Building, prospective tenants may be
placed in such other space without prejudice to Landlord’s claim to damages or
loss of rentals from Tenant.
11.2.2    Landlord may recover all damages caused by Tenant’s default that shall
include an amount equal to rentals lost because of the default, Lease
commissions paid for this Lease, and the unamortized cost of any tenant
improvements installed by or paid for by Landlord. Landlord may sue periodically
to recover damages as they occur throughout the Lease term, and no action for
accrued damages shall bar a later action for damages subsequently accruing.
Landlord may elect in any one action to recover accrued damages, plus damages
attributable to the remaining term of the Lease. Such damages shall be measured
by the difference between the rent under this Lease and the reasonable rental
value of the Premises for the remainder of the term, discounted to the time of
judgment at the prevailing interest rate on judgments.
11.3    Right to Cure.
Landlord may, but shall not be obligated to, make any payment or perform any
obligation that Tenant has failed to perform when required under this Lease. All
of Landlord's expenditures incurred to correct the failure to perform shall be
reimbursed by Tenant upon demand with interest from the date of expenditure at
the rate



Standard Form of OFFICE LEASE     Please Initial
Page 8
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





of one percent (1%) per month. Landlord's right to correct Tenant's failure to
perform is for the sole protection of Landlord and the existence of this right
shall not release Tenant from the obligation to perform all the covenants herein
required to be performed by Tenant, or deprive Landlord of any other right
Landlord may have by reason of default of this Lease by Tenant, whether or not
Landlord exercises its right under this Section.
12.1    Surrender; Holdover.
On expiration or early termination of this Lease, Tenant shall deliver all keys
to Landlord and surrender the Premises vacuumed, swept, and free of debris and
in the same condition as at the commencement of the term subject only to
reasonable wear from ordinary use. Tenant shall remove all its furnishings and
trade fixtures that remain its property and any alterations, cables or conduits
if required by Section 6.2, and shall repair all damage resulting from such
removal. Failure to remove shall be an abandonment of the property, and,
following ten (10) days’ written notice, Landlord may remove or dispose of it in
any manner without liability, and recover the cost of removal and other damages
from Tenant. If Tenant fails to vacate the Premises when required, including
failure to remove all its personal property, Landlord may elect either: (i) to
treat Tenant as a tenant from month to month, subject to the provisions of this
Lease except that rent shall be one hundred fifty percent (150%) of the total
rent being charged when the Lease term expired, and any option or other rights
regarding extension of the term or expansion of the Premises shall no longer
apply; or (ii) to eject Tenant from the Premises (using self-help or otherwise)
and recover damages caused by wrongful holdover.
13.1    Regulations.
Landlord shall have the right but shall not be obligated to make, revise, and
enforce rules and regulations or policies consistent with this Lease for the
purpose of promoting safety, health, order, economy, cleanliness, and good
service to all tenants of the Building, including, but not limited to, moving,
use of common areas, and prohibition of smoking. All such regulations and
policies including those, if any, attached to this Lease, shall be complied with
as if part of this Lease and failure to comply following written notice pursuant
to Section 11.1.2 shall be a default.
14.1    Access.
During times other than normal Building hours, Tenant’s officers and employees
or those having business with Tenant may be required to identify themselves or
show passes in order to gain access to the Building. Landlord shall have no
liability for permitting or refusing to permit access by anyone not possessing
the required identification or pass. Landlord may regulate access to any
Building elevators outside of normal Building hours. Following notice to Tenant,
Landlord shall have the right to enter upon the Premises by passkey or otherwise
to determine Tenant’s compliance with this Lease, to perform necessary services,
maintenance, and repairs or alterations to the Building or the Premises, to post
notices of nonresponsibility, or to show the Premises to any prospective tenant
or purchaser. Except in case of emergency, such entry shall be at such times and
in such manner as to minimize interference with the reasonable business use of
the Premises by Tenant.
14.2    Furniture and Bulky Articles.
Tenant shall move furniture and bulky articles in and out of the Building or
make independent use of any elevators only at times approved by Landlord
following at least 24 hours’ written notice to Landlord of the intended move.
15.1    Notices.
Notices between the parties relating to this Lease shall be in writing,
effective when delivered during business hours by facsimile transmission, hand
delivery, private courier, or regular or certified U.S. mail. Notices shall be
delivered postage prepaid, to the address or facsimile number for the party
stated in the Basic Lease Terms or to such other address as either party may
specify by notice to the other. Notice to Tenant may always be delivered to the
Premises. Rent shall be payable to Landlord at the same address stated in the
Basic Lease Terms and in the same manner, but shall be considered paid only when
received.
16.1    Subordination and Attornment.
This Lease shall be subject to and subordinate to any mortgage, deed of trust,
ground lease, master lease or land sale contract (hereafter collectively
referred to as encumbrances) now existing against the Building. At Landlord’s
option, this Lease shall be subject and subordinate to any future encumbrance,
ground lease or



Standard Form of OFFICE LEASE     Please Initial
Page 9
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





master lease hereafter placed against the Building (including the underlying
land) or any modifications of existing encumbrances, and Tenant shall execute
such documents as may reasonably be requested by Landlord or the holder of the
encumbrance to evidence this subordination. If any encumbrance is foreclosed,
then if the purchaser at foreclosure sale gives to Tenant a written agreement to
recognize Tenant’s Lease, Tenant shall attorn to such purchaser and this Lease
shall continue.
16.2    Transfer of Building.
If the Building is sold or otherwise transferred by Landlord or any successor,
Tenant shall attorn to the purchaser or transferee and recognize it as the
landlord under this Lease, and, provided the purchaser or transferee assumes all
obligations under this Lease thereafter accruing, the transferor shall have no
further liability hereunder.
16.3    Estoppels.
Either party will within ten (10) days after notice from the other execute,
acknowledge, and deliver to the other party a certificate certifying whether or
not this Lease has been modified and is in full force and effect; whether there
are any modifications or alleged breaches by the other party; the dates to which
rent has been paid in advance, and the amount of any security deposit or prepaid
rent; and any other facts that may reasonably be requested. Failure to deliver
the certificate within the specified time shall be conclusive upon the party of
whom the certificate was requested that the Lease is in full force and effect
and has not been modified except as may be represented by the party requesting
the certificate. If requested by the holder of any encumbrance, or any
underlying lessor, Tenant will agree to give such holder or lessor notice of and
an opportunity to cure any default by Landlord under this Lease.
17.1    Attorney Fees.
In any litigation arising out of this Lease, including any bankruptcy
proceeding, the prevailing party shall be entitled to recover attorney fees at
trial and on any appeal or petition for review. If Landlord incurs attorney fees
because of a default by Tenant, Tenant shall pay all such fees whether or not
litigation is filed. If Landlord employs a collection agency to recover
delinquent charges, Tenant agrees to pay all collection agency and other fees
charged to Landlord in addition to rent, late charges, interest, and other sums
payable under this Lease.
18.1    Quiet Enjoyment.
Landlord warrants that as long as Tenant complies with all terms of this Lease
it shall be entitled to possession of the Premises free from any eviction or
disturbance by Landlord or parties claiming through Landlord.
18.2    Limitation on Liability.
Notwithstanding any provision in this Lease to the contrary, neither Landlord
nor its managing agent or employees shall have any liability to Tenant for loss
or damages to Tenant’s property from any cause, nor arising out of the acts,
including criminal acts, of other tenants of the Building or third parties, nor
any liability for consequential damages, nor liability for any reason that
exceeds the value of its interest in the Building.
19.1    Additional Rent: Tax Adjustment.
Tenant shall pay to Landlord, as additional rent, Tenant’s Proportionate Share
of the amount of which real property taxes for the Building and its underlying
land increase over the Base Year stated in the Basic Lease Terms. Effective
January 1 of each year, Landlord shall estimate the amount of real property
taxes for the ensuing calendar year. Tenant shall pay each month, at the same
time as Base Rent, one-twelfth (1/12) of Landlord’s estimate of Tenant’s
Proportionate Share of real property taxes, provided that Landlord may revise
it’s estimate during any year with reasonable cause and the additional estimate
shall be payable as equal additions to rent for the remainder of the calendar
year. Following the end of each calendar year, or when actual tax year
information becomes available, Landlord shall compute the actual real property
taxes and bill Tenant for any deficiency or credit Tenant with any excess
collected. Tenant shall pay any such deficiency within thirty (30) days after
Landlord’s billing, whether or not this Lease shall have expired or terminated
at the time of such billing. “Real property taxes” as used herein means all
taxes and assessments of any public authority against the Building and the land
on which it is located, the cost of contesting any tax (but only to the extent
of any tax savings realized), and any form of fee or charge imposed on Landlord
as a direct consequence of owning or leasing the Premises, including but not
limited to rent taxes, gross receipt taxes,



Standard Form of OFFICE LEASE     Please Initial
Page 10
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





leasing taxes, or any fee or charge wholly or partially in lieu of or in
substitution for ad valorem real property taxes or assessments, whether now
existing or hereafter enacted. If, during the term of this Lease, the voters of
the state in which the Premises are located or the state legislature enacts a
real property tax limitation, then any substitute taxes, in any name or form,
that may be adopted to replace or supplement real property taxes shall be added
to taxes for purposes of this Section 19.1. If any portion of the Building is
occupied by a tax‑exempt tenant so that the Building has a partial tax exemption
under ORS 307.112 or a similar statute, then real property taxes shall mean
taxes computed as if such partial exemption did not exist. If a separate
assessment or identifiable tax increase arises because of improvements to the
Premises, then Tenant shall pay 100 percent (100%) of such increase.
19.2    Intentionally Deleted.
19.3    Additional Rent: Operating Expense Adjustment.
Tenant shall pay to Landlord, as additional rent, Tenant’s Proportionate Share
of the amount by which operating expenses for the Building increase over the
Base Year for expenses stated in the Basic Lease Terms. Effective January 1 of
each year, Landlord shall estimate the amount by which operating expenses are
expected to increase, if any, over those incurred in the base year. Monthly rent
for that year shall be increased by one‑twelfth (1/12th) of Tenant’s share of
the estimated increase, provided that Landlord may revise its estimate during
any year with reasonable cause and the additional estimate shall be payable as
equal additions to rent for the remainder of the calendar year. Following the
end of each calendar year, Landlord shall compute the actual increase in
operating expenses and bill Tenant for any deficiency or credit Tenant with any
excess collected. Tenant shall pay any such deficiency within thirty (30) days
after Landlord’s billing, whether or not this Lease shall have expired or
terminated at the time of such billing. As used herein “operating expenses”
shall mean all costs of operating, maintaining, and repairing the Building as
determined by standard real estate accounting practice, including, but not
limited to:  all water and sewer charges; the cost of natural gas and
electricity provided to the Building; janitorial and cleaning supplies and
services; administration costs and management fees (not to exceed 5% of gross
revenue); superintendent fees; security services, if any; insurance premiums;
licenses; and permits for the operation and maintenance of the Building and all
its component elements and mechanical systems; ordinary and emergency repairs
and maintenance, and the annual amortized capital improvement cost (amortized
over the reasonable life of the improvement but not shorter than the period
allowed under the Internal Revenue Code and at a current market interest rate)
for any capital improvements to the Building required by any governmental
authority or those that have a reasonable probability of improving the
efficiency of the Building. “Operating expenses” shall also include all
assessments under recorded covenants or master plans and/or by owners'
associations. If electricity or other energy costs increase between the date of
this Lease and last day of the Base Year, (i) Tenant shall pay to Landlord, on a
monthly basis as additional rent, its Proportionate Share of such cost increase
for the period from the date of such increase until the first estimated payment
due under this Section, and (ii) Landlord may adjust the calculation of Base
Year operating expenses by using the energy costs in effect on the date of this
Lease.
19.4    Operating Expense Disputes.
If Tenant disputes any computation of additional rent or rent adjustment under
Sections 19.1 through 19.3 of this Lease, Tenant shall give notice to Landlord
not later than thirty (30) days after the notice from Landlord describing the
computation in question, but in any event not later than (thirty) 30 days after
expiration or earlier termination of this Lease. If Tenant fails to give such a
notice, the computation by Landlord shall be binding and conclusive between the
parties for the period in question. If Tenant gives a timely notice, the dispute
shall be resolved by an independent certified public accountant selected by
Landlord whose decision shall be conclusive between the parties. Each party
shall pay one-half (1/2) of the fee for making such determination, except that
if the adjustment in favor of Tenant does not exceed ten percent (10%) of the
escalation amounts for the year in question, Tenant shall pay (i) the entire
cost of any such third‑party determination; and (ii) Landlord’s out‑of‑pocket
costs and reasonable expenses for personnel time in responding to the audit.
Nothing herein shall reduce Tenant’s obligations to make all payments as
required by this Lease. In no event shall Landlord have any liability to Tenant
based on its calculation of additional rent or rent adjustments, except and only
the obligation to cause any correction to be made pursuant to this Section 19.4.
Tenant shall maintain as strictly confidential the existence and resolution of
any dispute regarding rent charges hereunder.



Standard Form of OFFICE LEASE     Please Initial
Page 11
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





20.1    Hazardous Materials.
Neither Tenant nor Tenant's agents or employees shall cause or permit any
Hazardous Material, as hereinafter defined, to be brought upon, stored, used,
generated, released into the environment, or disposed of on, in, under, or about
the Premises, except reasonable quantities of cleaning supplies and office
supplies necessary to or required as part of Tenant's business that are
generated, used, kept, stored, or disposed of in a manner that complies with all
laws regulating any such Hazardous Materials and with good business practices.
Tenant covenants to remove from the Premises (or the Building, if applicable),
upon the expiration or sooner termination of this Lease and at Tenant's sole
cost and expense, any and all Hazardous Materials brought upon, stored, used,
generated, or released into the environment during the term of this Lease. To
the fullest extent permitted by law, Tenant hereby agrees to indemnify, defend,
protect, and hold harmless Landlord, Landlord's managing agent, and their
respective agents and employees, and their respective successors and assigns,
from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, and losses that arise during or after the term directly or
indirectly from the use, storage, disposal, release or presence of Hazardous
Materials on, in, or about the Premises that occurs during the term of this
Lease. Tenant shall promptly notify Landlord of any release of Hazardous
Materials in, on, or about the Premises that Tenant or Tenant's agents or
employees become aware of during the Term of this Lease, whether caused by
Tenant, Tenant's agents or employees, or any other persons or entities. As used
herein, the term “Hazardous Material” means any hazardous or toxic substance,
material, or waste that is or becomes regulated by any local governmental
authority, the state of Oregon, or the United States government. The term
“Hazardous Material” includes, without limitation, any material or substance
that is (i) defined as a “hazardous waste,” “extremely hazardous waste,”
“restricted hazardous waste,” “hazardous substance,” “hazardous material,” or
“waste” under any federal, state, or local law, (ii) petroleum, and
(iii) asbestos. The provisions of this Section 20, including, without
limitation, the indemnification provisions set forth herein, shall survive any
termination of this Lease.
20.2    Mold.
Tenant shall not allow or permit any conduct or omission at the Premises, or
anywhere on Landlord’s property, that will promote or allow the production or
growth of mold, spores, fungus, or any other similar organism, and shall
indemnify and hold Landlord harmless from any claim, demand, cost and expense
(including attorney fees) arising from or caused by Tenant’s failure to strictly
comply with its obligations under this provision.
21.1    Complete Agreement; No Implied Covenants.
This Lease and the attached Exhibits and Schedules, if any, constitute the
entire agreement of the parties and supersede all prior written and oral
agreements and representations and there are no implied covenants or other
agreements between the parties, except as expressly set forth in this Lease.
Neither Landlord nor Tenant is relying on any representations other than those
expressly set forth herein.
21.2    Space Leased AS IS.
Unless otherwise stated in this Lease, the Premises are leased AS IS in the
condition now existing with no alterations or other work to be performed by
Landlord.
21.3    Captions.
The titles to the Sections of this Lease are descriptive only and are not
intended to change or influence the meaning of any Section or to be part of this
Lease.
21.4    Nonwaiver.
Failure by Landlord to promptly enforce any regulation, remedy, or right of any
kind under this Lease shall not constitute a waiver of the same and such right
or remedy may be asserted at any time after Landlord becomes entitled to the
benefit thereof, notwithstanding delay in enforcement.
21.5    Consent.
Except where otherwise provided in this Lease, either party may withhold its
consent for any reason or for no reason whenever that party’s consent is
required under this Lease.
21.6    Force Majeure.
If performance by Landlord or Tenant of any portion of this Lease is made
impossible by any prevention, delay, or stoppage caused by governmental
approvals, war, acts of terrorism, strikes, lockouts, labor disputes,



Standard Form of OFFICE LEASE     Please Initial
Page 12
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





acts of God, inability to obtain services, labor, or materials or reasonable
substitutes for those items, governmental actions, civil commotions, fire or
other casualty, or other causes beyond the reasonable control of the party from
whom performance is due, performance by the party from whom performance is due
is excused for a period equal to the period of that prevention, delay, or
stoppage.
21.7    Commissions.
Each party represents that it has not had dealings with any real estate broker,
finder or other person with respect to this Lease in any manner, except for the
broker(s) identified in the Basic Lease Terms. Landlord shall pay a leasing
commission in accordance with a separate agreement between Landlord and broker,
if applicable.
21.8    Successors.
This Lease shall bind and inure to the benefit of the parties, their respective
heirs, successors, and permitted assigns.
21.9    Financial Reports
Within fifteen (15) days after Landlord's request but not more than once each
year during the Term of this Lease, Tenant will furnish Tenant's most recent
audited financial statements (including any notes to them) to Landlord, or, if
no such audited statements have been prepared, such other financial statements
(and notes to them) as may have been prepared by an independent certified public
accountant or, failing those, Tenant's internally prepared financial statements.
Tenant will discuss its financial statements with Landlord. Landlord will not
disclose any aspect of Tenant's financial statements except (1) to Landlord's
lenders or prospective purchasers of the Building who have executed a sales
contract with Landlord, (2) in litigation between Landlord and Tenant, or (3) if
required by court order. Notwithstanding the foregoing, as long as Tenant is a
publicly traded company on a recognized exchange (currently NASDAQ: GALE), then
Tenant’s 10-Q and 10-K statements shall satisfy the financial statement
obligation pursuant to this Section 21.9.
21.10    Waiver of Jury Trial.
To the maximum extent permitted by law, Landlord and Tenant each waive right to
trial by jury in any litigation arising out of or with respect to this Lease.
21.11    Anti-Terrorism Law.
A.    Tenant represents and warrants to Landlord as follows:
(1)    Neither Tenant, its constituents or affiliates nor any of their
respective agents (collectively, the “Tenant Parties”) is in violation of any
law relating to terrorism or money laundering, including, but not limited to,
Executive Order No. 13224 on Terrorist Financing, the U.S. Secrecy Act, as
amended by the Patriot Act, the Trading with the Enemy Act, the International
Emergency Economic Powers Act and all regulations promulgated thereunder, all as
amended from time to time (collectively, “Anti-Terrorism Law”).
(2)    No action, proceeding, investigation, charge, claim, report, or notice
has been filed, commenced, or threatened against any of the Tenant Parties
alleging any violation of any Anti-Terrorism Law.
(3)    None of the Tenant Parties has, after due inquiry, knowledge of any fact,
event, circumstance, situation or condition which could reasonably be expected
to result in any action, proceeding, investigation, charge, claim, report,
notice or penalty being filed, commenced, threatened or imposed against any or
them relating to any violation of or failure to comply with any Anti-Terrorism
Law.
(4)    None of the Tenant Parties is a “Prohibited Person.” A Prohibited Person
means any of the following:
(a)    A person or entity that is “specially designated” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
or which is owned, controlled by, or acting for or on behalf of any such person
or entity;
(b)    A person of entity with whom Landlord is prohibited from dealing by any
Anti-Terrorism Law.



Standard Form of OFFICE LEASE     Please Initial
Page 13
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





(c)    A person or entity that commits, threatens, or conspires to commit or
supports “terrorism,” as defined in any Anti-Terrorism Law.
(5)    None of the Tenant Parties:
(a)    Conducts any business or transactions or makes or receives any
contribution of funds, goods, or services in violation of any Anti-Terrorism
Law;
(b)    Engages in or conspires to engage in any transaction that evades or
avoids, has the purpose of evading or avoiding or attempts to violate any of the
prohibitions of any Anti-Terrorism Law.
(6)    Tenant covenants that it shall not:
(a)    Conduct any business or transaction or make or receive any contribution
of funds, goods, or services in violation of any Anti-Terrorism Law;
(b)    Engage in or conspire to engage in any transaction that evades or avoids,
has the purpose of evading or avoiding, or attempts to violate any of the
prohibitions of any Anti-Terrorism Law.    
(c)    Tenant agrees promptly to deliver to Landlord (but in any event within
ten (10) days of Landlord’s written request) any certification or other evidence
requested from time to time by Landlord, in its reasonable discretion,
confirming Tenant’s compliance with the foregoing.
21.12    Representation; Preparation.
THIS LEASE, ATTACHMENTS AND AMENDMENTS WERE PREPARED AT THE DIRECTION OF
LANDLORD AND TENANT AND BOTH HAVE BEEN ADVISED AND HAD AN OPPORTUNITY TO SEEK
INDEPENDENT COUNSEL TO REVIEW THIS LEASE, ATTACHMENTS, AND AMENDMENTS. THE RULE
OF CONSTRUCTION THAT A WRITTEN AGREEMENT IS CONSTRUED AGAINST THE PARTY
PREPARING OR DRAFTING SUCH AGREEMENT SHALL SPECIFICALLY NOT BE APPLICABLE TO THE
INTERPRETATION OR ENFORCEMENT OF THIS LEASE, ATTACHMENTS, AND AMENDMENTS. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY BOMA PORTLAND OR THE REAL ESTATE
BROKERS INVOLVED IN THIS TRANSACTION CONCERNING THE LEGAL SUFFICIENCY OR TAX
CONSEQUENCES ARISING FROM THIS LEASE.





Standard Form of OFFICE LEASE     Please Initial
Page 14
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Lease as of the day and year first written above.




LANDLORD:    By:    


Title:    


By:    


Title:    




TENANT:    By:    


Title:    


By:    


Title:    




Exhibits.


The following Exhibits are attached hereto and incorporated as a part of this
Lease:
Exhibit “A” ‑ Premises
Exhibit “B” – Optional Rider Work Agreement
Exhibit “C” ‑ Rules and Regulations
Exhibit “E” ‑ Optional Rider







Standard Form of OFFICE LEASE     Please Initial
Page 15
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





EXHIBIT "A"
Premises
[galenaleasegraphic.gif]



Standard Form of OFFICE LEASE     Please Initial
Exhibit A
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





EXHIBIT "B"
Optional Rider
Work Agreement
(This version of Exhibit B to be used if Landlord will be completing initial
Buildout.)




Section 1
PLANS

1.1
Landlord Delivery of Space. Landlord shall, at Landlord's sole cost and expense,
deliver the space in "warm shell" condition, which shall include (i) interior
demolition, (ii) exterior walls insulated, sheet rock and paint ready, (iii) new
building standard ACT ceiling, (iv) HVAC equipment (units) equal to one ton per
400 usable square feet (no distribution), (v) electrical service adequate to
feed standard office space, (vi) building standard light fixtures installed per
Tenant's reflected ceiling plan, and (v) building standard blinds on exterior
windows only.

1.2
Preliminary Plans. Tenant has previously provided to Landlord preliminary
drawings, plans, and specifications for the initial Tenant improvement work to
be performed within and in connection with the Premises (the “Preliminary
Plans”).

1.3
Final Plans. Tenant shall coordinate the preparation of the working drawings,
plans, and specifications (the “Working Plans”) with Landlord, Landlord’s
building manager and architect. The Working Plans shall be consistent with the
Preliminary Plans. The Working Plans, which shall in all cases be subject to
Landlord’s approval not to be unreasonably withheld, conditioned or delayed,
shall delivered to Tenant on or before two weeks following Landlord’s execution
of lease. Tenant’s approval shall not be unreasonably withheld, conditioned, or
delayed. If Tenant does not give notice of disapproval, make a written request
for additional information, or make corrections or changes to the Working Plans
within three (3) business days after Tenant receives the same, then the Working
Plans shall be deemed approved by Tenant. Tenant shall make any reasonable
changes to the Working Plans requested by Landlord that are not inconsistent
with the Preliminary Plans. The Working Plans, once approved in accordance with
the foregoing procedure, are hereinafter referred to as the “Plans.”

1.4
Tenant Improvement Work. As used in this Work Agreement, “Tenant Improvement
Work” means all work shown on the Plans, as they may be amended from time to
time in accordance with this Work Agreement, utilizing “Building Standard”
materials and finishes, except as otherwise specified in the Plans.

1.5
Changes to the Plans. Tenant shall not make any changes to the Plans without
Landlord’s prior written approval. Tenant will receive no more than one (1)
change to the Plans prior to permit drawings. Landlord’s approval to any changes
shall not be unreasonably withheld, conditioned, or delayed. All changes to the
Plans shall be at Tenant’s expense, to the extent such expenses, when added to
all other costs of the Tenant Improvement Work, exceed the Tenant Improvement
Allowance (as defined in Section 3 below if any) (excluding expenses arising
from changes necessitated by the failure of Landlord or its agents or
contractors to perform the Tenant Improvement Work in accordance with the
Plans.).

Section 2
PERFORMANCE OF TENANT IMPROVEMENT WORK.

The Tenant Improvement Work shall be performed in accordance with the following:


2.1
Contractor. Unless otherwise agreed in writing, all Tenant Improvement Work
shall be performed by contractors and subcontractors selected by Landlord.

2.2
Landlord’s Obligation. Landlord shall cause the Tenant Improvement Work to be
completed in a good and workmanlike manner, substantially in accordance with the
Plans. Notwithstanding the foregoing, Landlord reserves the right to make
(i) reasonable substitutions of material of equivalent or better grade and
quality when and if any specified material is not readily and reasonably
available, provided that said substitutions




Standard Form of OFFICE LEASE     Please Initial
Exhibit B
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





may not materially alter the Plans, and (ii) changes necessitated by
unanticipated conditions met in the course of construction.
2.3
Tenant’s Rights. Subject to safety concerns, and upon the prior written consent
of Landlord, which shall not be unreasonably withheld, Tenant may enter the
Premises during the performance of the Tenant Improvement Work to inspect the
performance of the Tenant Improvement Work. Subject to Landlord’s prior written
approval, which also shall not be unreasonably withheld, during the last thirty
(30) days before the projected substantial completion of the Tenant Improvement
Work, Tenant shall be permitted to enter the Premises (without being deemed to
have taken or accepted possession) for the purpose of completing any approved
additional work separate from the Tenant Improvement Work. All such inspections
and entries shall be at Tenant’s sole risk and Tenant shall ensure that such
entry shall not interfere with the performance of the Tenant Improvement Work.
All Tenant’s agreements and obligations under the Lease, except for the
obligation to pay rent, shall apply to any such early entry. Tenant shall
coordinate all such additional work with Landlord and Landlord's contractors and
subcontractors.

2.4
Tenant designates Ryan Dunlap, address: 310 N. State Street, Suite 208, Lake
Oswego, Oregon, cell number: 971.732.9080 fax number: 503.400.6611, e-mail:
rdunlap@galenabiopharma.com as Tenant’s construction representative ("Tenant’s
Construction Representative"). Tenant’s Construction Representative shall be
available for onsite and telephone consultations and decisions as necessary.
Tenant’s Construction Representative shall have the authority to bind Tenant as
to all matters relating to the Tenant Improvement Work. Landlord’s designated
construction representative is MBC Construction (name), 4640 SW Macadam Avenue,
Suite 10 (address), telephone number: 503.719.4905, cell number: 503.863.7378
fax number: 503.961.7605, e-mail: tmcclain@mbcgeneral.com.

Section 3
Costs.

3.1
Landlord’s Obligation.

a)
Subject to the terms and conditions set out herein, and the terms and conditions
in the Lease, Landlord shall pay the Costs (as hereinafter defined) of the
Tenant Improvement Work up to a maximum of One Hundred One Thousand Six Hundred
Ten Dollars ($101,610.00) (the “Tenant Improvement Allowance”). As used in this
Work Agreement, the term "Costs" means hard construction costs, architectural,
engineering, and design fees and expenses, the reasonable costs of obtaining
permits, the costs of measuring the rentable square footage of the Premises,
Landlord’s costs of reviewing the Plans, Landlord’s project management fee (not
to exceed 5%), and costs associated with sustainability practices, if any.
Landlord’s costs in delivering the “warm shell” improvements described in
section 1.1 shall be at Landlord’s sole cost and expense and shall not be
deducted from the Tenant Improvement Allowance. The parties agree that the Costs
of the Tenant Improvement Work shall not exceed the Tenant Improvement Allowance
without the prior written consent of the Tenant. In the event that the parties
determine that the Costs will exceed the Tenant Improvement Allowance, then, as
soon as possible, the parties shall review the Plans and determine appropriate
modifications to reduce the Costs to the amount of the Tenant Improvement
Allowance or an amount otherwise approved by Tenant, excluding tenant phone,
data wiring and equipment.

a)
Landlord shall have no obligation to pay any part of the Tenant Improvement
Allowance if there is any lien, suit, action, or proceeding pending with respect
to any work performed by Tenant in the Premises, or if Tenant is otherwise in
breach or default of any obligation under the Lease at the time disbursement is
otherwise scheduled to be made. Landlord may offset the costs of any such lien,
suit, action, proceeding, or default against the Tenant Improvement Allowance
(without thereby waiving or curing the default).

3.2
Tenant’s Obligation. Except as provided in Section 3.1 above, Tenant shall be
solely responsible for paying all Costs of the Tenant Improvement Work. Tenant
shall pay such amounts within thirty (30) days after receipt of an invoice from
Landlord with respect thereto and such sum shall constitute additional rent due
under the terms of the Lease. Such invoice shall include reasonable supporting
data and information.




Standard Form of OFFICE LEASE     Please Initial
Exhibit B
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





Section 4
Substantial Completion.



4.1
Definition. For purposes of this Work Agreement and the Lease, the term
“substantial completion” with respect to the Tenant Improvement Work means that
the Tenant Improvement Work has been completed substantially in accordance with
the Plans, notwithstanding that minor or insubstantial details of construction,
mechanical adjustment, or decoration remain to be performed, the noncompletion
of which does not materially adversely interfere with Tenant’s beneficial use of
the Premises. For purposes of the Lease, the date of delivery of the Premises to
the Tenant, shall be deemed to occur on the date of substantial completion of
the Tenant Improvement Work.

4.2
Punch List. Upon substantial completion of the Tenant Improvement Work, Landlord
and Tenant shall promptly meet at the Premises, jointly inspect the Premises and
note any items of Tenant Improvement Work that remain to be completed or require
correction. Thereafter, Landlord shall promptly prepare and deliver to Tenant a
list (the “Punch List”) setting forth all the items of Tenant Improvement Work
that remain to be corrected or completed. The joint inspection, delivery of the
Punch List, and completion of the Punch List are not prerequisites to the
occurrence of substantial completion. Landlord shall use reasonable efforts to
cause all items set forth on the Punch List to be completed within one (1) month
following completion of the preparation of the Punch List, unless any item
requires additional time, in which event Landlord shall diligently complete the
same as soon as reasonably practicable.

Section 5
Tenant Delays.

As used herein, the term “Tenant Delay” means any delay in substantial
completion of the Tenant Improvement Work that is a result of: (a) Tenant’s
failure to timely deliver drawings, plans and specifications to Landlord for
Landlord’s review, and/or Tenant’s failure to properly or timely respond to
revisions to such drawings, plans and specifications by Landlord as set forth in
this Work Agreement; (b) changes in the Tenant Improvement Work that are
requested by Tenant after the Plans have been approved by Landlord and Tenant
(Landlord having no obligation to agree to any such changes except as set forth
in Section 1.4 of this Work Agreement); (c) the performance or completion of any
work or activity by a party employed by Tenant, including any of Tenant’s
employees, agents, contractors, subcontractors and materialmen; (d) any
interference by Tenant or Tenant’s contractors, subcontractors, materialmen,
employees, or agents with the performance of the Tenant Improvement Work; or
(e) the inclusion in the Plans of any long lead‑time items. If any Tenant Delay
occurs, then (notwithstanding anything herein or in the Lease to the contrary),
the Commencement Date shall be the date that the Tenant Improvement Work would
have been substantially complete but for such Tenant Delay, as reasonably
determined by Landlord.


Section 6
Effect of Work Agreement.

Except as specifically modified by the terms and conditions of this Work
Agreement, all terms and conditions of the Lease remain in full force and effect
and all such terms and conditions apply to the performance of the parties’
obligations under this Work Agreement. In the event of a conflict between the
terms hereof and the terms of the Lease, the terms hereof shall control.


Section 7
Use of Capitalized Terms.

Terms capitalized, but not defined herein, shall have the meaning set out in the
Lease.


IN WITNESS WHEREOF, the parties hereto have executed this Work Agreement to be
effective as of the Effective Date of the Lease.


Tenant:                            Landlord:




By:                            By:                        
Dated:                            Dated:                        



Standard Form of OFFICE LEASE     Please Initial
Exhibit B
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS
















Standard Form of OFFICE LEASE     Please Initial
Exhibit B
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS











EXHIBIT "C
Rules & Regulations


1.
The entrances, halls, corridors, stairways, exits, and elevators shall not be
obstructed by any of the tenants or used for any purpose other than for ingress
from their respective premises. The entrances, halls, corridors, stairways,
exits, and elevators are not intended for use by the general public but for the
tenant and its employees, licensees, and invitees. Landlord reserves the right
to control and operate the public portions of the Building and the public
facilities, as well as facilities furnished for the common use of the tenants,
in such manner as it in its reasonable judgment deems best for the benefit of
the tenants generally. No tenant shall invite to the tenant’s premises, or
permit the visit of, persons in such numbers or under such conditions as to
interfere with the use and enjoyment of any of the plazas, entrances, corridors,
elevators, and other facilities of the Building by any other tenants. Fire exits
and stairways are for emergency use only, and they will not be used for any
other purpose.

2.
Landlord may refuse admission to the Building outside business hours of the
Building to any person not producing identification satisfactory to Landlord. If
Landlord issues identification passes, Tenant shall be responsible for all
persons for whom it issues any such pass and shall be liable to Landlord for all
acts or omissions of such persons.

3.
No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens, if any, that are different
from the standards adopted by Landlord for the Building shall be attached to or
hung in any exterior window or door of the premises of any tenant without the
prior written consent of Landlord.

4.
No sign, placard, picture, name lettering, advertisement, notice, or object
visible from the exterior of any tenant’s premises shall be displayed in or on
the exterior windows or doors, or on the outside of any tenant’s premises, or at
any point inside any tenant’s premises where the same might be visible outside
of such premises, without the prior written consent of Landlord. Landlord may
adopt and furnish to tenants general guidelines relating to signs inside the
Building and Tenant shall conform to such guidelines. All approved signs or
lettering shall be prepared, printed, affixed, or inscribed at the expense of
the tenant and shall be of a size, color, and style acceptable to Landlord.

5.
The windows that reflect or admit light and air into the halls, passageways or
other public places in the Building shall not be covered or obstructed by any
tenant, nor shall any bottles, parcels or other articles be placed on the window
sills.

6.
No showcases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, nor placed in the halls, corridors, or
vestibules.

7.
No bicycles vehicles, animals (except service animals), fish, or birds of any
kind shall be brought into or kept in the premises of any tenant or the
Building.

8.
No noise, including but not limited to, music or the playing of musical
instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant.

9.
No tenant, nor any tenant’s contractors, employees, agents, visitors, invitees
or licensees, shall at any time bring into or keep upon the premises or the
Building any inflammable, combustible, explosive, environmentally hazardous, or
otherwise dangerous fluid, chemical, or substance.

10.
All movement of freight, furniture, packages, boxes, crates, or any other object
or matter of any description must take place during such hours and in such
elevators, and in such manner as Landlord or its agent may determine from time
to time. Any labor and engineering costs incurred by Landlord in connection with
any moving herein specified shall be paid by Tenant to Landlord, on demand.

11.
No tenant shall use its premises, or permit any part thereof to be used, for
manufacturing or the sale at retail or auction of merchandise, goods, or
property of any kind unless said use is consistent with the use provisions of
the Lease.

12.
Landlord shall have the right to prescribe the weight and position of safes and
other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept upon any tenant’s premises. If, in the judgment of Landlord, it is
necessary to distribute the concentrated weight




Standard Form of OFFICE LEASE     Please Initial
Exhibit C
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





of any heavy object, the work involved in such distribution shall be done at the
expense of the tenant and in such manner as Landlord shall determine.
13.
Landlord, its contractors, and their respective employees, shall have the right
to use, without charge therefor, all light, power, and water in the premises of
any tenant while cleaning or making repairs or alterations in the premises of
such tenant.

14.
No premises of any tenant shall be used for lodging or sleeping or for any
immoral or illegal purpose.

15.
The requirements of tenants for any services by Landlord will be attended to
only upon prior application to Landlord. Employees of Landlord shall not perform
any work or do anything outside of their regular duties, unless under special
instructions from Landlord.

16.
Canvassing, soliciting, and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

17.
Each tenant shall store its trash and garbage within its premises. No material
shall be placed in the trash boxes or receptacles if such material is of such
nature that it may not be disposed of in the ordinary and customary manner of
removing and disposing of office building trash and garbage in the area of the
Building without being in violation of any law or ordinance governing such
disposal. All garbage and refuse disposal shall be made only through entryways
and elevators provided for such purposes and at such times as Landlord shall
designate. No tenant shall cause or permit any unusual or objectionable odors to
emanate from its premises that would annoy other tenants or create a public or
private nuisance.

18.
No coin vending machine, video game, coin or token operated amusement device, or
similar machine shall be used or installed in any tenant’s premises without
Landlord’s prior written consent.

19.
No bankruptcy, going out of business, liquidation, or other form of distress
sale shall be held on any of tenant’s premises. No advertisement shall be done
by loudspeaker, barkers, flashing lights or displays or other methods not
consistent with the character of an office building.

20.
Nothing shall be done or permitted in any tenant’s premises, and nothing shall
be brought into or kept in any tenant’s premises, that would impair or interfere
with the economic heating, cleaning, or other servicing of the Building or the
premises, or the use or enjoyment by any other tenant of any other premises, nor
shall there be installed by any tenant any ventilating, air conditioning,
electrical, or other equipment of any kind which, in the reasonable judgment of
Landlord, might cause any such impairment or interference.

21.
No acids, vapors, or other similar caustic materials shall be discharged or
permitted to be discharged into the waste lines, vents, or flues of the
Building. The water and wash closets and other plumbing fixtures in or serving
any tenant’s premises shall not be used for any purpose other than the purposes
for which they were designed or constructed, and no sweepings, rubbish, rags,
acids, or other foreign substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, invitees, visitors or licensees shall have,
caused the same.

22.
All entrance doors in each tenant’s premises shall be left locked and all
windows shall be left closed by the tenant when the tenant’s premises are not in
use. Entrance doors to the tenant’s premises shall not be left open at any time.
Each tenant, before closing and leaving its premises at any time, shall turn out
all lights.

23.
Hand trucks not equipped with rubber tires and side guards shall not be used
within the Building.

24.
Landlord reserves the right to rescind, modify, alter, or waive any rule or
regulation at any time prescribed for the Building when, in Landlord's
reasonable judgment, it deems it necessary, desirable or proper for its best
interest and for the best interests of the tenants generally, and no alteration
or waiver of any rule or regulation in favor of any tenant shall constitute a
waiver or alteration in favor of any other tenant. Landlord shall not be
responsible to any tenant for the nonobservance or violation by any other tenant
of any of the rules and regulations at any time prescribed for the Building.

25.
Landlord reserves the right to add to, modify, or otherwise change these Rules
and Regulations. Such changes shall become effective when written notice thereof
is provided to tenants of the Building.






Standard Form of OFFICE LEASE     Please Initial
Exhibit C
_________ _______
Landlord Tenant

--------------------------------------------------------------------------------

Standard Form of OFFICE LEASE
© 2011 PORTLAND ASSOCIATION OF BUILDING OWNERS AND MANAGERS





EXHIBIT "E"
OPTIONAL RIDER
OPTION TO RENEW
Tenant shall have one (1) option to extend the Lease term for a period of
thirty-six (36) months ("Renewal Option"; the term Renewal Option shall be
referred to as “Renewal Term”), upon the terms and conditions contained herein.
The Base Rent payable by Tenant to Landlord during each Renewal Term shall be at
the fair market rent But not less than the rent being paid in the expiring term
of the Lease. Subject to the foregoing, “fair market rent” shall mean the Rental
rate that the Premises would be expected to be leased for, for a three (3) year
extension term commencing on the first day of the Renewal Term, in their
then-existing condition, in an arm’s length transaction between a willing
landlord and tenant in the Portland, Oregon market existing at the time such
rate is established, and taking into account that no leasing concessions or
improvements (unless otherwise agreed) shall be required upon renewal. Tenant
shall provide notice to Landlord ("Renewal Notice") of Tenant’s exercise of the
Renewal Option not later than one hundred-eighty (180) days prior to the
expiration of the initial term or prior Renewal Term, as applicable. Tenant may
not exercise the Renewal Option if on the date Tenant attempts to exercise the
Renewal Option, or as of the beginning of the Renewal Term, (i) Tenant is in
default beyond any applicable notice and cure periods, (ii) this Lease or
Tenant’s right of possession has been lawfully terminated, (iii) this Lease is
not in full force and effect, or (iv) subject to the permitted sublease rights
set forth in Section 10.1 of the Lease, Tenant has assigned this Lease or
subleased all of the Premises to any transferee that is not an affiliate of
Tenant. If Tenant does not timely deliver the Renewal Notice, the Renewal Option
shall automatically and without further action of the parties hereto be deemed
null and void and of no further force or effect.


TERMINATION OPTION
Tenant shall have the option to terminate the Lease at any time after the thirty
sixth (36th) month (“Termination Option”); upon the terms and conditions
contained herein. Tenant shall provide notice to Landlord (“Termination Option”)
of Tenant’s exercise of the Termination Option with no less than one
hundred-eighty (180) days advance written notice. Within five (5) business days
of notice to Landlord, Tenant shall deliver a check to Landlord for (i) the
payback of any free rent realized a the then rate it was given, and (ii) any
straight unamortized Tenant Improvement costs.



Standard Form of OFFICE LEASE     Please Initial
Exhibit E
_________ _______
Landlord Tenant